Citation Nr: 1222044	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 RO rating decision that denied the Veteran's claim for a permanent and total disability rating for nonservice-connected pension purposes.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A claim for a permanent and total disability rating for nonservice-connected pension purposes is determined based on the total impairment caused by all non-service-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability).  

The Veteran essentially asserts that he is entitled to a permanent and total disability rating for nonservice-connected pension purposes due to numerous nonservice-connected disabilities that prevent him from working.  

The Veteran was last afforded a VA general medical examination in January 2008.  The diagnoses were hepatitis C, without objective findings to support an active infection; residuals of a fracture of the right foot; degenerative disc disease of the lumbar spine, without objective findings of radiculopathy; non-Hodgkin's lymphoma treated with chemotherapy and radiation, with no objective evidence in the claims file to confirm the date of diagnosis or the treatment rendered; and no objective findings to support diagnoses of an abdominal condition, a urinary tract infection, or anemia.  The examiner reported that the Veteran was independent in his activities of daily living and that he was not working at that time.  The examiner commented that there were no significant disabilities that would cause any functional impairment in the Veteran's activities of daily living or that would prevent employment from a sedentary or light duty job.  

The examiner stated that the Veteran had been unemployed since 2000 because he was unable to perform his occupation as a helper.  It was noted that the Veteran reported that he was unable to walk for long periods, and that he could also not carry heavy objects, due to his low back disability.  The examiner indicated that there had been no doctor prescribed bed rest in the last year.  The examiner stated that the Veteran's current low back condition did not significantly impair his activities of daily living or his ability to perform sedentary and light duty physical employment activities.  The examiner reported that the Veteran's nonservice-connected disabilities allowed him to follow a substantially gainful occupation consistent with his twelfth grade education and occupational experience.  

The Board notes that in his January 2009 VA Form 9, the Veteran indicated that he was unable to perform gainful employment due to his low back disability that also affected his left leg.  The Veteran specifically reported that he had problems with walking and standing for any duration which had resulted in frequent falls.  He also stated that his nonservice-connected disabilities were having a significantly negative impact on his current activities of daily living.  

Additionally, in a February 2012 informal hearing presentation, the Veteran's representative reported that the statements in the Veteran's VA Form 9 should be taken to mean that he is claiming that his nonservice-connected disabilities had worsened since the January 2008 VA general medical examination.  The Veteran's representative also specifically requested that the Veteran be scheduled for an additional VA examination.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of each of the Veteran's nonservice-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Further, the Board notes that in the February 2012 informal hearing presentation, the Veteran's representative indicated that the RO had not considered whether the Veteran was in receipt of disability benefits from the Social Security Administration (SSA).  The Board observes that it is unclear from the record whether the Veteran is actually receiving disability benefits from the SSA.  The Board notes, however, that VA is obliged to attempt to obtain and consider any SSA records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, for this reason as well, the Board must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for disabilities since January 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since January 2008 should be obtained.  

2.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the severity and impact of the Veteran's disabilities on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Request, directly from the SSA, complete copies of any medical records related to a claim asserted by the Veteran for disability benefits from that agency, as well as any disability determination made by SSA.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of all disabilities found to be present.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must describe the impact of the Veteran's disabilities on his industrial adaptability.  In doing so, for all orthopedic disabilities, range of motion studies must include the extent of the Veteran's pain-free range of motion.  Any diagnosed disabilities must be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  The examiner should describe what types of employment activities are limited because of the disabilities and whether sedentary employment is feasible.  A complete rationale should be given for all opinions and conclusions expressed.  

5.  In light of the evidence obtained pursuant to the above development, as well as any other development it deems appropriate, the RO should readjudicate the Veteran's claim of entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  In doing so, the RO must assign a rating for each of the Veteran's disabilities.  If the determination remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


